Judgment unanimously affirmed. Memorandum: Contrary to defendant’s contention, the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). “In a bench trial, no less than a jury trial, the resolution of credibility issues by the trier of fact and its determination of the weight to be accorded the evidence presented are entitled to great deference” (People v Van Akin, 197 AD2d 845). (Appeal from Judgment of Monroe County Court, Maloy, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Lawton, JJ.